

114 HCON 160 IH: Recognizing the opening of the Smithsonian’s National Museum of African American History and Culture, the only national museum dedicated to documenting African American life, history, and culture.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 160IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Lewis (for himself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Becerra, Mr. Bishop of Georgia, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Ms. Bonamici, Mr. Brady of Pennsylvania, Ms. Brown of Florida, Mr. Butterfield, Mr. Capuano, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Carter of Georgia, Mr. Cartwright, Ms. Castor of Florida, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Collins of Georgia, Mr. Conyers, Mr. Courtney, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. Delaney, Mr. Deutch, Mrs. Dingell, Ms. Duckworth, Ms. Edwards, Mr. Engel, Mr. Foster, Ms. Fudge, Ms. Gabbard, Mr. Garamendi, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Heck of Washington, Mr. Himes, Mr. Honda, Mr. Hoyer, Mr. Israel, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kildee, Mrs. Kirkpatrick, Mr. Langevin, Mrs. Lawrence, Mr. Larsen of Washington, Mr. Larson of Connecticut, Ms. Lee, Mr. Loebsack, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Moulton, Mr. Neal, Mr. Meeks, Ms. Moore, Mr. Murphy of Florida, Mr. Nadler, Mr. Norcross, Ms. Norton, Mr. Pascrell, Mr. Payne, Ms. Pelosi, Mr. Peters, Ms. Plaskett, Mr. Pocan, Mr. Quigley, Mr. Rangel, Mr. Richmond, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Schrader, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Sinema, Ms. Slaughter, Mr. Smith of Washington, Mr. Swalwell of California, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Mr. Van Hollen, Mr. Vargas, Mr. Veasey, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, and Mr. Yarmuth) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONRecognizing the opening of the Smithsonian’s National Museum of African American History and
			 Culture, the only national museum dedicated to documenting African
			 American life, history, and culture.
	
 Whereas the public and congressional efforts to build a public, national tribute to African Americans began over 100 years ago;
 Whereas it took bipartisan and bicameral support over many years and sessions of Congress for legislation to establish the National Museum of African American History and Culture to overcome procedural and political hurdles;
 Whereas, on November 21, 1985, Representative Mickey Leland from Texas revived the effort and was joined by thirteen Members of Congress in introducing a bill to establish an American Slavery Memorial Council and to provide for the construction of a permanent museum memorializing the victims of slavery;
 Whereas Representative John Lewis continued the effort by introducing the National African American Heritage Museum and Memorial Act on September 14, 1988;
 Whereas additional key congressional proponents of the legislative efforts included Senators Paul Martin Simon, Samuel Brownback, Christopher Dodd, and Max Cleland, and Representatives William Lacy Bill Clay, Sr., Jack Kingston, Julius Caesar J.C. Watts, Jr., and members of the Congressional Black Caucus;
 Whereas following unanimous congressional approval, Public Law 107–106, the National Museum of African American History and Culture Plan for Action Presidential Commission Act of 2001, was signed into law on December 28, 2001;
 Whereas Public Law 107–106 established a 23-member Commission required to develop a report with a proposed plan of action for the establishment and maintenance of the National Museum of African American History and Culture in Washington, DC;
 Whereas after extensive study and national outreach, the Commission released two reports to the President and Congress: The Time Has Come, published in April 2003, and the Final Site Report, submitted in September 2003;
 Whereas upon receipt of the Commission’s report, Congress conducted a timely review of the recommendations and passed the National Museum of African American History and Culture Act, which was signed into law by President George W. Bush on December 16, 2003;
 Whereas in 2004, the Smithsonian Institution’s Board of Regents appointed 19 members to serve on the National Museum of African American History and Culture Council;
 Whereas in January 2005, the Smithsonian Institution’s Board of Regents selected the Museum’s location to be on the National Mall and near the Washington Monument;
 Whereas, on March 14, 2005, Dr. Lonnie G. Bunch III was appointed as the Founding Director of the National Museum of African American History and Culture;
 Whereas the preliminary planning for the museum building resulted in the May 2008 Environmental and Historic Preservation Report; Whereas following a global competition, lead designer David Adjaye and lead architect Philip Freelon, along with the architectural team Freelon Adjaye Bond/Smith Group, were selected to design the Museum in 2009;
 Whereas the Museum’s design pays homage to the intersection of African, American, and Diaspora history and traditions, as the main entrance is intended to be a welcoming porch, and the exterior’s metal lattice is inspired by the Yoruban Caryatid, a traditional wooden column featuring a crown or corona at its peak;
 Whereas President Barack Obama participated in the groundbreaking ceremony for the National Museum of African American History and Culture, which occurred on February 22, 2012;
 Whereas the Museum has collected more than 37,000 artifacts representing African American and the Diaspora’s families and communities; military servicemembers; religious and faith traditions; regional American artifacts; clothing and dress; education, literature, music, photography, and art; and slavery, segregation, and the Civil Rights Movement;
 Whereas the 400,000-square-foot Museum is scheduled to officially open on September 24, 2016, and will be free and accessible to all visitors;
 Whereas there is significant national and international enthusiasm and interest regarding the National Museum of African American History and Culture’s opening;
 Whereas in August 2016, upon being made available to the public, more than 28,000 opening weekend tickets to visit the Museum were quickly claimed, and when the Smithsonian responded by extending the Museum’s hours and adding 80,000 more free, timed-entry passes, these too were also almost immediately reserved;
 Whereas throughout the Museum’s opening weekend, there will be a free, public, interactive, arts, music and culture festival, Freedom Sounds: A Community Celebration; and
 Whereas upon opening, the National Museum of African American History and Culture will be the only national museum devoted exclusively to the documentation of African American life, history, and culture: Now, therefore, be it
	
 That Congress— (1)commends the leadership, staff, scholars, designers, construction workers, volunteers, charter members, and donors who worked tirelessly to realize the venerable dream of opening the National Museum of African American History and Culture; and
 (2)encourages all citizens and residents of and visitors to the United States to visit the Smithsonian’s National Museum of African American History and Culture when touring the Nation’s Capital.
			